I114th CONGRESS2d SessionH. R. 5884IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Ruiz introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit a candidate for election for Federal office from using amounts contributed to the candidate’s campaign to make payments to vendors owned or controlled by the candidate. 
1.Short titleThis Act may be cited as the Campaign Spending Integrity Act.  2.Prohibiting use of campaign funds for payments to vendors owned or controlled by candidate (a)ProhibitionSection 313(b) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114(b)) is amended by adding at the end the following new paragraph: 
 
(3)Treatment of payments to vendors owned or controlled by candidate as conversion 
(A)In generalFor purposes of paragraph (1), a contribution to an authorized committee of a candidate shall be considered to be converted to the personal use of the candidate if the contribution is used to make a payment to a vendor which is owned or controlled by the candidate. (B)Determination of ownership and controlFor purposes of subparagraph (A), a vendor shall be considered to be owned or controlled by a candidate if the candidate— 
(i)is a member of the board of directors or similar governing body of the vendor; or (ii)directly or indirectly owns or controls 51 percent or more of the voting shares of the vendor. . 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made on or after the date of the enactment of this Act.  